Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Priority
Examiner acknowledges applicants’ claim of priority to the following application:
PCT/US20/29038, filed on 04/21/2020 ,now abandoned 16431566 , filed on 06/04/2019.

Claims 1-20 have been examined.
This action is made FINAL.

Claim Rejections - 35 USC § 101
In light of the claim amendments the rejections - 35 USC § 101 to claims 1-20 have been withdrawn.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 4, 6-10, 12, 14-16 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Kumar et al. [US 20140136971 A1, May 23, 2013].

With respect to claim 1, Kumar teaches a computing system comprising:
one or more processors; and one or more physical storage media having thereon computer-executable instructions that are structured to, when executed by the one or more processors ([0085] the intermediary system 30 may be implemented by or on a computing system that comprises one or more physical computing devices (physical servers, storage arrays, routers, etc.), each of which may include a processor and memory), configure the computing system to provide a preview of a uniform resource locator and prepare for a request for a resource associated with the uniform resource locator ([0019] FIG. 1, the intermediary system 30 includes a page prefetcher 40, a preview generator 42, a preview cache 44, and a data repository 46 of prefetch /preview configuration data) by configuring the computing system to perform at least the following:
detect receipt of a request for a preview of a resource associated with a uniform resource locator based on the uniform resource locator being represented on a client computing system [e.g. the actual page from the content site 34], the preview comprising a visual representation of a portion of content of the resource associated with the uniform resource locator ([0035] the user device 32 may retrieve the actual page from the content site 34, rather than receiving a non-transmit an initial request to the intermediary system 30 for the preview, and subsequently (or in parallel) request the actual page from the content site 34): and
in response to the request for the preview, perform the following:
cause a preparatory action to be performed in preparation for a request for the resource associated with the uniform resource locator ([0035] the user device 32 or the browser 50 executing thereon may be configured to initially request previews from an intermediary system 30 while still retrieving the actual page from the content site 34); and cause the preview to be sent to the client computing system ([0035] the preview or other data that the intermediary system 30 sends to the user device 32).

With respect to claim 2, Kumar further teaches the request for the preview identifying a user of the client computing system that the preview will be shown to ([0069] cookies or other user -identifying information may be used by the intermediary system 30 in conjunction with the content source to provide customized interstitial or temporary pages, such as pages directed to particular geographic regions or the like).

With respect to claim 4, Kumar further teaches the preparatory action comprising adding the user to a roster of users associated with the resource ([0025] in event 2, the intermediary system 30 generates and caches a preview of the page. If the page was prefetched without use of a cookie corresponding to the user 

With respect to claim 6, Kumar further teaches the preparatory action comprising change a setting of the resource associated with the uniform resource locator ([0067] the intermediary system 30 may identify which preview, if any, to send to the user device 32. The intermediary system 30 may have a previously generated preview of the content item available in a cache 44. Different previews may be generated for different devices or device configurations. The intermediary system 30 may locate an appropriate version of the preview for the current user device 32. For example, the intermediary system 30 may receive or have access to data regarding the screen resolution of the requesting user device 32, the screen orientation (e.g., portrait or landscape), the rendering capabilities of the browser 50, and the like. If no appropriate preview is available in the cache 44, the intermediary system 30 may exit process 600 and proceed to serve the request by obtaining a non-preview version of the requested content from the corresponding content site 34).

With respect to claim 7, Kumar further teaches the preparatory action comprising creating content that would be presented upon selection of the uniform resource locator ([0077] the browser 50 may obtain a preview version of the requested content item from the intermediary system 30 (or from some third party 

With respect to claim 8, Kumar further teaches the preparatory action comprising refreshing data that would be presented upon selection of the uniform resource locator ([0041] FIG. 3, a process that may be used to provide page previews within preexisting browsers (i.e., those that are not "preview-aware")….The HTML preview file specifies the screenshot(s) to be retrieved by the browser 50 from the intermediary system 30, and may include an image map for each such screenshot, One example of such a preview file is shown in table 1, with the image map removed and replaced with the text "[IMAGE MAP GOES HERE]." 
TABLE 1 <!DOCTYPE html> <html> <head> <title>CNN.com - Breaking News, U.S., World, Weather, Entertainment & Video News</title>….<noscript> <meta http-equiv="refresh" content="0).

Regarding claims 9,10, 12 and 14-16; the instant claims recite substantially same limitations as the above rejected claims 1, 2, 4 & 6-8 and are therefore rejected under the same prior-art teachings.



Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 5, 11, 13, 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over by Kumar [US 20140136971 A1, May 23, 2013], in view of Toksoz et al. [US 20190079787 A1, November 14, 2016].

With respect to claim 3, Kumar does not teach in response to the request for the preview, verify that the user has authorization to view the preview prior to providing the preview 
Toksoz teaches in response to the request for the preview, verify that the user has authorization to view the preview prior to providing the preview ([0086] the access request at stage 640 causes the client device 120 to obtain additional authorization from a user. For example, in some implementations, the client device 120 is caused to display an authorization screen, process an authorization, and, responsive to the processed authorization, provide an access granted indicator back to the host server in stage 645. The authorization screen solicits user input to authorize the access request. In some implementations, the authorization screen includes a soft button that the user may select to provide authorization. In some implementations, a security key such as a pin number or biometric screen (e.g., thumb print or iris scan) is required to complete the authorization. The client device 120 processes the user input to determine 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the system of Kumar with providing the verification of the authorized user access of Toksoz. Such a modification would provide the data manager to regulates access to data or features using credentials or account management utilities (Toksoz [0028]).

Regarding claim 11; the instant claims recite substantially same limitations as the above rejected claim 3 and is therefore rejected under the same prior-art teachings.

With respect to claim 5, Kumar does not teach the preparatory action comprising changing access control settings for the user that the preview will be shown to.
Toksoz teaches the changing access control settings for the user that the preview will be shown to ([0084] the message transmitted to the client device 120 at stage 640 is an access request for access to a parental control setting on the client device. In some implementations, the message transmitted to the client device 120 at stage 640 is an access request for access to a file system on the client device. In some implementations, the message transmitted to the client device 120 at stage 640 is an access request for access to features of the client device).
 user access of Toksoz. Such a modification would provide the data manager to regulates access to data or features using credentials or account management utilities (Toksoz [0028]).

Regarding claim 13; the instant claims recite substantially same limitations as the above rejected claim 5 and is therefore rejected under the same prior-art teachings.

With respect to claim 17, Kumar teaches a computing system comprising: one or more processors; and one or more physical storage media having thereon computer-executable instructions that are structured to when executed by one or more processors ([0085] the intermediary system 30 may be implemented by or on a computing system that comprises one or more physical computing devices (physical servers, storage arrays, routers, etc.), each of which may include a processor and memory), configure the computing system to provide a preview of a uniform resource locator ([0019] FIG. 1, the intermediary system 30 includes a page prefetcher 40, a preview generator 42, a preview cache 44, and a data repository 46 of prefetch /preview configuration data) by configuring the computing system to perform at least the following:
detect receipt of a request for a preview of a resource associated with a uniform resource locator based on the uniform resource locator being represented on a client computing system [e.g. the actual page from the content site 34], the preview comprising a visual representation of a portion of content of the resource associated with the uniform resource locator ([0035] the user device 32 may retrieve the actual page from the content site 34, rather than receiving a non-preview version of the page from the intermediary system 30. In such cases, the user device 32 may transmit an initial request to the intermediary system 30 for the preview, and subsequently (or in parallel) request the actual page from the content site 34), the request for the preview identifying a user of the client computing system that the preview will be shown ([0069] cookies or other user -identifying information may be used by the intermediary system 30 in conjunction with the content source to provide customized interstitial or temporary pages, such as pages directed to particular geographic regions or the like); and
in response to the request for the preview, perform the following:
cause the preview to be sent to the client computing system ([0035] the user device 32 or the browser 50 executing thereon may be configured to initially request previews from an intermediary system 30 while still retrieving the actual page from the content site 34, the preview or other data that the intermediary system 30 sends to the user device 32).

Kumar does not teach verify that the user has authorization to view the preview prior to sending the preview to the client computing system; and if the verification results in a determination that the user is authorized to view the preview.
Toksoz teaches verify that the user has authorization to view the preview prior to sending the preview to the client computing system ([0086] the access and if the verification results in a determination that the user is authorized to view the preview ([0086] if the application executed in stage 610 (the host application) has an authorization, then the remote application presented in the preview session is automatically granted the same authorization).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the system of Kumar with providing the verification of the authorized user access of Toksoz. Such a modification would provide the data manager to regulates access to data or features using credentials or account management utilities (Toksoz [0028]).

With respect to claim 18, Kumar as modified by Toksoz further teaches a preparatory action to be performed in preparation for a request for a resource associated with the uniform resource locator (Kumar [0035] the user device 32 may retrieve the actual page from the content site 34, rather than receiving a non-preview transmit an initial request to the intermediary system 30 for the preview, and subsequently (or in parallel) request the actual page from the content site 34).

With respect to claim 19, Kumar as modified by Toksoz further teaches the preparatory action comprising adding the user to a roster of users associated with the resource (Kumar [0025] in event 2, the intermediary system 30 generates and caches a preview of the page. If the page was prefetched without use of a cookie corresponding to the user device 32, the intermediary system 30 may subsequently deliver this preview to any user device that subsequently requests the page. If prefetched using a cookie, the preview may be designated as being personal to the user device 32, or to a user or user account associated with the user device 32).


With respect to claim 20, Kumar as modified by Toksoz further teaches the preparatory action comprising changing access control settings for the user that the preview will be shown to (Toksoz [0084] the message transmitted to the client device 120 at stage 640 is an access request for access to a parental control setting on the client device. In some implementations, the message transmitted to the client device 120 at stage 640 is an access request for access to a file system on the client device. In some implementations, the message transmitted to the client device 120 at stage 640 is an access request for access to features of the client device).
Response to Amendment


Response to Arguments
Applicant’s arguments filed on 03/10/2021 have been considered. 
The arguments are drawn to the newly recited limitations. The new ground of rejection as necessitated by the new limitation is presented herein.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on (571)272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALFORD W KINDRED/Supervisory Patent Examiner, Art Unit 2153                                                                                                                                                                                                        
SOHEILA G DAVANLOU
Examiner
Art Unit 2153